Citation Nr: 0906652	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with calluses, nucleated keratoses, hammertoes, equinus 
deformity, left foot osteotomy and plantar condylectomy, and 
right foot cheilectomy with distal Akin and fifth proximal 
hemi-phalangectomy with callus formation disability, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to April 
1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that in pertinent part denied an increased 
rating for bilateral foot calluses, then rated as a single 
disability.  Although the decision also denied other claims, 
the Veteran's notice of disagreement (NOD) addressed only the 
rating for the feet.  Therefore, only that issue was 
developed for this appeal.  

During the appeal, each foot underwent orthopedic surgery for 
service-connected conditions.  Following surgery, the RO 
assigned separate temporary total ratings for each foot 
followed by separate 10 percent ratings for each foot.  In 
its August 2007 Remand, the Board recharacterized the issues 
to reflect the progression from a single 10 percent bilateral 
foot rating to separate temporary total ratings and then to 
separate 10 percent ratings for each foot.  Since then, the 
RO has granted service connection for bilateral pes planus 
and other foot and toe disorders and re-combined the all foot 
ratings into one single rating for bilateral pes planus.  The 
Board has therefore again recharacterized the issue to 
reflect the progression from separate ratings for each foot 
back to a single rating for bilateral pes planus and 
associated disorders.  In December 2004 and again in August 
2007, the Board remanded the case for additional development.  

In January 2008, the Veteran's representative claimed that 
the original 1979 rating decision granting service connection 
contains clear and unmistakable error, thus forming a basis 
for an increased rating for an earlier time period not 
currently before the Board.  This claim is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Bilateral pes planus is manifested throughout the full 
appeal period by fallen arches, symptomatic calluses, tender 
plantar surfaces, and pain on manipulation; there is no 
evidence of marked pronation or marked inward displacement 
and severe spasm of the tendo Achilles on manipulation.  

2.  Hammertoes of the lateral 4 digits of each foot are shown 
throughout the full appeal period. 

3.  For the portion of the appeal period beginning on 
December 1, 2002, bilateral equinus deformity manifested by 
moderate limitation of dorsiflexion of the ankles is shown.   
 
4.  Surgical scars associated with left and right foot 
surgery are not shown or alleged to be symptomatic in any 
way. 


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for a 
schedular rating greater than 30 percent for bilateral pes 
planus with calluses, nucleated keratoses, left foot 
osteotomy and plantar condylectomy, and right foot 
cheilectomy with distal Akin and fifth proximal hemi-
phalangectomy with callus formation disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.57, 4.68, 4.71, Plate II, § 4.71a, Diagnostic 
Code 5276 (2008).

2.  Throughout the entire appeal period, the criteria for a 
separate 10 percent schedular rating for right foot 
hammertoes are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.68, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5282 (2008).

3.  Throughout the entire appeal period, the criteria for a 
separate 10 percent schedular rating for left foot hammertoes 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.68, 4.71, Plate II, § 4.71a, Diagnostic Code 
5282 (2008).

4.  Beginning December 1, 2002, the criteria for a separate 
10 percent schedular rating for right ankle equinus deformity 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.68, 4.71, Plate II, § 4.71a, Diagnostic Code 
5271 (2008).

5.  Beginning December 1, 2002, the criteria for a separate 
10 percent schedular rating for left ankle equinus deformity 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.68, 4.71, Plate II, § 4.71a, Diagnostic Code 
5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA notified the Veteran in January 2003 of the evidence 
necessary to substantiate the claim and other necessary 
information.  This notice was provided prior to the April 
2003 initial unfavorable decision.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of an August 2007 
letter sent to the claimant that addresses all notice 
elements.  This notice was not sent prior to the initial 
decision on the claim, however.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).  

In this case, the timing error is not unfairly prejudicial to 
the claimant because the actions taken by VA after providing 
notice cured the timing error.  The Board remanded the claim 
and afforded the claimant opportunity to participate in his 
claim development.  VA has readjudicated the case by way of a 
supplemental statement of the case issued in August 2008 
after notice was provided.  For these reasons, it is not 
unfairly prejudicial to the claimant for the Board to 
adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all available relevant records.  The claimant was provided 
opportunity to set forth his contentions during a hearing 
before the undersigned Veterans Law Judge.  The claimant was 
afforded VA medical examinations.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

As noted in the introduction, temporary total ratings were 
assigned each foot during a portion of the appeal period.  
The Board need not address that portion of the appeal period, 
as the maximum benefit available has already been assigned 
each foot.  The temporary total rating period began on 
October 2, 2002, and ended on November 30, 2002.  

For the period prior to October 2, 2002, the bilateral foot 
disability has been rated 30 percent disabling under 
Diagnostic Code 5276.  Under that code, acquired bilateral 
pes planus warrants a 30 percent rating for severe bilateral 
acquired flatfoot, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 20 percent rating is warranted 
if the above symptoms are unilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

A 50 percent rating is warranted for pronounced bilateral 
acquired pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  A 30 percent rating is warranted if the above 
symptoms are unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Court has further explained ratings for the feet.  In 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), the Court 
stressed that the veteran's foot pains, which were "worse 
with activities" evidenced pain on movement and functional 
disability that required explicit consideration under 38 
C.F.R. §§ 4.40 and 4.45.  In Buckley v West, 12 Vet. App. 76, 
81 (1998), the Court stated,  "...there is nothing to indicate 
that the criterion of "pain" pertains to a part of the body 
beyond the foot for the purposes of DC 5276."  In 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court stressed that § 4.71a requires a separate rating (of no 
less than 10 percent) for painful motion of "each major 
joint or groups."  

The RO granted service connection for bilateral foot calluses 
in December 1979 and assigned a single noncompensable rating 
under Diagnostic Codes 7899-7819 on the basis of painful 
plantar keratoses of each foot.  In September 1999, the 
Veteran requested an increased rating.  

According to a September 2000 VA podiatry compensation 
examination report, bilateral pes planus was noted.  Slight 
bilateral hallux valgus (bunions) were noted as were 
hammering of the lateral four toes, bilaterally.  The right 
foot had small tender callosities on the plantar surface, 
some tender.  The left foot also had small tender 
callosities.  The diagnosis was persistent painful calluses 
of both feet.  

In November 2000, the RO assigned a 10 percent rating 
effective from September 22, 1999, under Diagnostic Codes 
7819-7804.  

A July 2002 VA podiatry compensation examination report 
reflects pain in the 5th toes, worse on the right.  Pain 
precluded wear leather shoes.  The callosities were getting 
larger and more painful.  The Veteran could walk normally.  
The diagnoses were bilateral symptomatic calluses and 
surgical changes of left and right second metatarsal bones 
with cyst at the distal end of the left fifth proximal 
phalanx.  

A July 2002 VA podiatry treatment report notes bilateral 5th 
toe adducto varus (bent inward into the fourth toe) with 
significant pain on manipulation.  An August 2002 report 
notes similar conditions.  Corrective surgery for the 5th 
toes was discussed.  A September 2002 VA podiatry report 
notes that the left hallux valgus had deviated the great toe 
into and abutting the second toe.  There was significant pain 
on palpation of the metatarsals, bilaterally.  An osteotomy, 
bunionectomy, and condylectomy were planned for the left foot 
for October 2002 and similar surgery for the right foot was 
planned for November 2002.  

Comparing the bilateral foot manifestations shown prior to 
the October 2, 2002, surgery, it is apparent that the 
criteria for a pes planus rating greater than 30 percent 
under Diagnostic Code 5276 are not more nearly approximated.  
There is no evidence of marked pronation or marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  There is evidence of tenderness of plantar 
surfaces of the feet; however, accentuated pain on use is a 
criterion of a 30 percent rating.  Thus, the evidence does 
not argue for a rating for bilateral pes planus greater than 
the 30 percent already assigned.  This does not fully resolve 
the issue, however.  

The service-connected disability now includes bilateral 
hammertoes.  The September 2000 VA podiatry compensation 
examination report is more thorough than subsequent reports, 
in that it contains important details omitted from later 
reports.  The September 2000 VA examining physician clearly 
noted hammering of the lateral four toes, bilaterally.  
Hammertoes are a disability entirely separate from pes planus 
and must be separately rated.  Where all toes are affected, 
without clawfoot, a 10 percent rating is warranted for the 
individual foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  
While both great toes are not noted to be hammered, their 
malposition was such that corrective surgery became necessary 
during this earlier appeal period.  Thus, four hammertoes on 
each foot more nearly approximate the criteria for hammering 
of all toes, unilaterally.  Separate 10 percent ratings for 
hammertoes of each foot must therefore be granted.  

Turning to the latter portion of the rating period, that is, 
from December 1, 2002, to the present, it must be noted that 
on December 4, 2002, the Veteran underwent additional VA 
surgery on the right foot, which had undergone bunionectomy 
surgery in November 2002.  The December 4, 2002, surgery was 
a cheilectomy with distal Akin osteotomy and 5th digit 
proximal hemi-phalangectomy (cheilectomy is the operation of 
chiseling off the irregular bony edges of a joint cavity that 
interfere with motion, Dorland's Illustrated Medical 
Dictionary 307 (28th ed. 1994)).   

A May 2003 VA outpatient treatment report notes a swollen 
left ankle.  This was attributed to a non-related left ankle 
sprain.  

In August 2003, the Veteran's VA podiatrist reported that 
postoperatively the Veteran continued to have pain under the 
5th metatarsal heads, bilaterally, due to calluses.  He also 
had pain under the left 3rd and 4th metatarsal heads and along 
the right plantar lateral border.  The podiatrist wrote, 
"The gross structure of his feet (flat feet) are 
contributory to his problems." 

In his November 2003 substantive appeal, the Veteran reported 
that much pain continued.  He reported that as a truck 
driver, the condition interfered with his employment.  He 
requested extraschedular consideration.  

During a July 2004 hearing before an RO hearing officer, the 
Veteran testified that he had three new calluses and a bunion 
on each foot.  He testified that working as a truck driver 
was hard on his feet and that foot pain impacted his job.  He 
reported numbness toward each heel.  

A March 2006 VA podiatry compensation examination report 
reflects that the Veteran had missed work as a tractor 
trailer driver due to foot pain.  Bilateral depressed arches 
and limitation of dorsiflexion of both ankles was noted.  
Each first metatarsal phalangeal joint had limitation of 
motion with pain on motion also.  Manipulation of the feet 
produced pain at the talar-navicular joint.  The plantar 
surface was also painful.  There were severely nucleated 
plantar keratoses, bilaterally.  Bilateral hammertoes with 
calluses were noted.  The diagnoses were bilateral pes 
planus; multiple nucleated keratosis, bilateral; flexible 
hammertoes, bilateral; and bilateral equinus deformity 
(restricted dorsiflexion both ankles).  

In February 2007, the Veteran testified before the 
undersigned Veterans Law Judge that he had continuing 
problems with hammertoes and pain on use.  He continued to 
work.  He testified that that the right foot was worse.  He 
denied any cramping of the feet.  

In June 2008, the March 2006 VA examining orthopedist offered 
an addendum report noting that hammertoes and equinus are 
related to pes planus.  

The above-discussed evidence dated during the latter portion 
of the appeal period does not reflect marked pronation or 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, which is not improved by orthopedic 
shoes or appliances.  There is continued evidence of 
tenderness of plantar surfaces of the feet with calluses, 
which are included in the criteria of a 30 percent rating.  
Thus, the evidence does not argue for a rating for bilateral 
pes planus greater than the 30 percent already assigned.  
Bilateral hammertoes have continued to warrant separate 10 
percent ratings under Diagnostic Code 5282.  Additional foot 
disability developed subsequent to the temporary total rating 
period and a VA orthopedic surgeon has related this 
additional disability to the service-connected pes planus.  

As noted above, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
Hart, supra.  Because the medical evidence since October and 
November 2002 foot surgery and its associated temporary total 
rating period indicates that bilateral equinus deformity has 
developed due to pes planus, and because the pes planus 
rating does not include any symptomatology above the foot 
level (Fenderson, Buckley, Lichtenfels, supra.), the ankles 
should be rated separately.  

The rating schedule reflects that moderate limitation of 
motion, which is the minimum rating offered for limitation of 
motion of either ankle, warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
See 38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(2008).  

Because limitation of motion in bilateral ankle dorsiflexion, 
but not plantar flexion, is shown, the criteria of a 10 
percent rating for each ankle are more nearly approximated.  
Thus, the Board must grant a separate 10 percent rating for 
right equinus deformity and a separate 10 percent rating for 
left equinus deformity.  In granting these separate 10 
percent ratings, the Board has considered the tenets of 
DeLuca, supra.  Moreover, because the medical evidence also 
notes continued bilateral hammertoes, the individual 10 
percent ratings for hammertoes of each foot must be 
continued.  

The surgical scars associated with left and right foot 
surgery in 2002 are not shown or alleged to be symptomatic in 
any way.  Thus, a disability rating for the scars need not be 
considered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against a schedular rating greater than 30 
percent for bilateral pes planus for any portion of the 
appeal period.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

However, the evidence favors a separate 10 percent rating for 
hammertoes of the right foot and a separate 10 percent rating 
for hammertoes of the left foot for both the earlier and the 
latter portions of the appeal period.  For the portion of the 
appeal period beginning December 1, 2002, the evidence also 
favors a separate 10 percent rating for right ankle equinus 
deformity (limitation of motion of the ankle) and a separate 
10 percent rating for left ankle equinus deformity. 

The combined rating for a disability shall not exceed the 
rating for the amputation at the elected level, were 
amputation to be performed.  For example, the combined 
evaluations for loss of use of either lower extremity shall 
not exceed a 60 percent evaluation, according to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5164.  38 C.F.R. § 4.68 (2008).  The 
ratings granted above do not violate this rule.  

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, although the Veteran has requested 
extraschedular consideration, the disability has not been 
shown to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A schedular rating greater than 30 percent for bilateral pes 
planus with calluses, nucleated keratoses, left foot 
osteotomy and plantar condylectomy, and right foot 
cheilectomy with distal Akin and fifth proximal hemi-
phalangectomy with callus formation disability is denied.  

For the entire appeal period, a separate 10 percent schedular 
rating for right foot hammertoes is granted.

For the entire appeal period, a separate 10 percent schedular 
rating for left foot hammertoes is granted.

Beginning December 1, 2002, a separate 10 percent schedular 
rating for right ankle equinus deformity is granted.  

Beginning December 1, 2002, a separate 10 percent schedular 
rating for left ankle equinus deformity is granted.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


